DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Priority	
2.	The present application is a continuation of application 16016520 filed 06/22/2018.
3.	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.	a. Certified copy of application KR10-2015-018671 was received in parent application 16016520 on 08/01/2018.	
	a. Certified copy of application KR10-2016-0004471 was received in parent application 16016520 on 08/31/2018.
	a. Certified copy of application KR10-2016-0005835 was received in parent application 16016520 on 08/01/2018.	
	a. Certified copy of application KR10-2016-0026683 was received in parent application 16016520 on 08/01/2018.	
	a. Certified copy of application KR10-2016-0030006 was received in parent application 16016520 on 08/01/2018.	
	a. Certified copy of application KR10-2016-0059182 was received in parent application 16016520 on 08/01/2018.

	a. Certified copy of application KR10-2016-0083756 was received on was received in parent application 16016520 on 08/01/2018.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
4.	“communication unit” in claim 19.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 19, 21 – 23, 27, and 29 - 31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chen (US 20160330058 A1)

	Regarding claim 19, Chen discloses subject matter relating to RU allocation in HEW devices. Specifically, Chen discloses a wireless communication terminal (device; see Fig. 3), the terminal comprising: 
	a processor (processor; see paragraph [0068] and Fig. 3); and 
	a communication unit, wherein the processor is configured to (transceiver; see paragraph [0068] and Fig. 3): 
		receive a preamble of a physical layer protocol data unit(PPDU) (PPDU preamble sent to STA; see paragraph [0076] and Fig. 4), 
preamble incl. HE-SIG-A and HE-SIG-B fields; see paragraph [0076] and Fig. 4; HE-SIG-A indicates total BW; see paragraph [0061]), and 
		wherein the HE-SIG-B field includes a resource unit(RU) allocation subfield related to allocating resource units and a station(STA) identifier(ID) subfield related to identifying a terminal assigned to each of the resource units (HE-SIG-B incl. RU allocation index, and ID (i.e. a STA ID field) corresponding to the station the RU allocation pertains to; see paragraph [0088] and Fig. 10; RU allocation field; see paragraphs [0090 – 0091] and Fig. 12), and 
		receive a data of the PPDU (data is received based on the PPDU; see paragraph [0021]) based on the bandwidth field, the RU allocation subfield and the STA ID subfield, when one of the resource units is assigned to the terminal by the STA ID subfield (RU allocation can be assigned to a specific STA via the RU allocation field tied to the PAID (i.e. STA ID); see paragraph [0088] and Fig. 10; HE-SIG-A indicates BW the signals are transmitted on; see paragraph [0061]), 
		wherein the data is transmitted in the one of the resource units excluding unassigned resource unit in the bandwidth (RUs can be not allocated, and STAs will skip it; see paragraph [0092]), and 
		wherein the unassigned resource unit is indicated by a combination of the bandwidth field, the RU allocation subfield and the STA ID subfield (RUs can be not allocated by using a null STA ID; see paragraph [0092] and Fig. 13; or RU allocation field; see paragraph RU pattern is determined by channel BW (i.e. BW field) in conjunction with the other fields; see paragraphs [0098] and [0103])

	Regarding claims 21 and 29, Chen discloses the subject matter of the parent claim(s), as noted above. Chen further discloses:
	wherein a specific index value of the RU allocation subfield indicates the unassigned resource unit (RU allocation index location indicates non-allocated RU; see paragraph [0093] and Fig. 14)

	Regarding claims 22 and 30, Chen discloses the subject matter of the parent claim(s), as noted above. Chen further discloses:
	wherein a null STA ID of the STA ID subfield indicates the unassigned resource unit (RUs can be not allocated by using a null STA ID; see paragraph [0092] and Fig. 13).

	Regarding claims 23 and 31, Chen discloses the subject matter of the parent claim(s), as noted above. Chen further discloses:
	wherein the unassigned resource unit is a resource unit that is not allocated to any user (all STAs skip non-allocated RU; see paragraph [0092]).

	Regarding claim 27, Chen discloses a wireless communication method of a wireless communication terminal (device; see Fig. 3), the method comprising: 
PPDU preamble sent to STA; see paragraph [0076] and Fig. 4),
	wherein the preamble includes a High Efficiency Signal A (HE-SIG-A) field including a bandwidth field related to bandwidth over which the PPDU is transmitted and a High Efficiency Signal B(HE-SIG-B) field (preamble incl. HE-SIG-A and HE-SIG-B fields; see paragraph [0076] and Fig. 4; HE-SIG-A indicates total BW; see paragraph [0061]), and 
	wherein the HE-SIG-B field includes a resource unit(RU) allocation subfield related to allocating resource units and a station(STA) identifier(ID) subfield related to identifying a terminal assigned to each of the resource units (HE-SIG-B incl. RU allocation index, and ID (i.e. a STA ID field) corresponding to the station the RU allocation pertains to; see paragraph [0088] and Fig. 10; RU allocation field; see paragraphs [0090 – 0091] and Fig. 12),  
	receiving a data of the PPDU (data is received based on the PPDU; see paragraph [0021])  based on the bandwidth field, the RU allocation subfield and the STA ID subfield, when one of the resource units is assigned to the terminal by the STA ID subfield (RU allocation can be assigned to a specific STA via the RU allocation field tied to the PAID (i.e. STA ID); see paragraph [0088] and Fig. 10; HE-SIG-A indicates BW the signals are transmitted on; see paragraph [0061]),
	wherein the data is transmitted in the one of the resource units excluding unassigned resource unit in the bandwidth (RUs can be not allocated, and STAs will skip it; see paragraph [0092]), and 
	wherein the unassigned resource unit is indicated by a combination of the bandwidth field, the RU allocation subfield and the STA ID subfield  (RUs can be not allocated by using a null STA ID; see paragraph [0092] and Fig. 13; or RU allocation field; see paragraph [0093] and RU pattern is determined by channel BW (i.e. BW field) in conjunction with the other fields; see paragraphs [0098] and [0103])

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 20 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160330058 A1) in view of Josiam (US 20170006608 A1)

	Regarding claims 20 and 28, Chen discloses the subject matter of the parent claim(s), as noted above. Chen does not explicitly disclose the limitations of claims 20 and 28. 

	However, Josiam discloses subject matter relating to HEW preambles. Specifically, Josiam discloses:
	wherein a specific value of the bandwidth field indicates a punctured channel in the bandwidth (BW field signals use of particular BW blocks; see paragraph [0155]; unused channel can puncture used BW; see Fig. 9)
. 	

7.	Claims 24 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160330058 A1) in view of Hedayat (US 10219271 B1)

	Regarding claims 24 and 32, Chen discloses the subject matter of the parent claim(s), as noted above. Chen does not explicitly disclose the limitations of claims 24 and 32.

	However, Hedayat discloses subject matter relating to HEW PPDU creation. Specifically, Hedayat discloses:
	wherein the HE-SIG-B field further includes C26 field indicating whether a center 26- tone resource unit of 80 MHz is assigned to a user, when the bandwidth is 80 MHz or more (He-SIG-B includes bit (i.e. field) indicating whether the center 2Mhz tone is allocated to a user, in the case where 80Mhz or 80+80Mhz is available; see Col. 18 Lines 24 – 50)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the disclosure of Chen with Hedayat by .

8.	Claims 25 – 26 and 33 - 34 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20160330058 A1) in view of Hedayat (US 10219271 B1) and in further view of Noh (US 20170041929 A1)

	Regarding claims 25 and 33, Chen and Hedayat teach the subject matter of the parent claim(s), as noted above. Chen does not explicitly disclose the limitations of claims 25 and 33.

	Noh discloses subject matter relating to HEW transmissions. Specifically, Noh discloses:
	wherein the HE-SIG-B field comprises HE-SIG-B content channel 1 and HE-SIG-B content channel 2 in units of 20 MHz (HE-SIG-B content channels 1 and 2 in 20Mhz; see paragraph [0111] and Fig. 10), and wherein the C26 field is carried in both the HE-SIG-B content channel 1 and the HE- SIG-B content channel 2 (resource allocation for center 26 tone RU is carried in HE-SIG-B in either/both channels; see paragraphs [0125 – 0128])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the teaching of Chen and Hedayat with  Noh by incorporating the two content channels and signaling the center 26 tone RU on both HE-SIG-

	Regarding claims 26 and 34, Chen and Hedayat and Noh teach the subject matter of the parent claim(s), as noted above. Chen does not explicitly disclose the limitations of claims 26 and 34; however, Noh further discloses:
	wherein both of a C26 field carried in the HE-SIG-B content channel 1 and a C26 field carried in the HE-SIG-B content channel 2 indicate whether the center 26-tone resource unit in the bandwidth of 80 MHz is assigned to the user, when the bandwidth is 80 MHz (both channels can carry indication of whether the center 26 tone RU belongs to the STA, incl. in the case when the channel BW is 80Mhz; see paragraphs [0125 – 0128])
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to further combine the teaching of Chen, Hedayat, and Noh with Noh specifying that the center RU indicator carried on both channels can operate in a scenario where the channel BW is 80Mhz. One of ordinary skill in the art would have found it obvious to do so, as this would allow the system to operate in a scenario in which the channel BW is 80Mhz. Further, doing so would have been a use of a technique known in the art to .

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	a) Yang – US 20160366666 A1 – HEW Preambles

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN STEINER whose telephone number is (571)272-9825.  The examiner can normally be reached on M - R 08:00 - 16:00; F 08:00 - 12:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/S.S./Examiner, Art Unit 2464      ‘

/RICKY Q NGO/Supervisory Patent Examiner, Art Unit 2464